On order of the Court, the application for leave to appeal the April 21, 2015 judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate the judgment of the Court of Appeals, and we remand this case to that court to reconsider whether the plaintiffs’ complaint stated a legally cognizable claim of statutory conversion under MCL 600.2919a(l)(a). Hofweber v Detroit Trust Co, 295 Mich 96, 100 (1940). The Court of Appeals erred by failing to limit its review to the allegations contained in the complaint and by failing to recognize the appropriate standard for reviewing the sufficiency of a pleading. See MCR 2.111(B)(1); Steed v Covey, 355 Mich 504, 511 (1959). We do not retain jurisdiction.